 1   Christopher C. McNatt, Jr. (SBN 174559)
     cmcnatt@scopelitis.com
 2   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, LLP
     2 North Lake Avenue, Suite 560
 3   Pasadena, CA 91101
     P: 626-795-4700
 4   F: 626-795-4790
 5   Christopher J. Eckhart (SBN 331414)
     ceckhart@scopelitis.com
 6   E. Ashley Paynter (SBN 333428)
     apaynter@scopelitis.com
 7   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
     10 West Market Street, Suite 1400
 8   Indianapolis, IN 46204
     P: 317-637-1777
 9   F: 317-687-2414
10   Attorneys for Defendants,
     Quality Carriers, Inc. and Quality Distribution, Inc.
11
     (additional counsel listed on next page)
12
13                              UNITED STATES DISTRICT COURT
14                             CENTRAL DISTRICT OF CALIFORNIA
15
     CLAYTON SALTER, individually, and              Case No.: 2:20-cv-00479-JFW-JPR
16   on behalf of all others similarly situated,
                                                    Assigned to the Honorable John F. Walter
17                Plaintiff,
18         vs.                                      DECLARATION OF DON BENOIT
19   QUALITY CARRIERS, INC., an Illinois
     Corporation; QUALITY DISTRIBUTION,
20   INC., a Florida Corporation; and DOES 1
     through 100, inclusive,
21
                  Defendants.
22
23
24
25
26
27
28
 1   Jared S. Kramer, admitted Pro Hac Vice
     jskramer@scopelitis.com
 2   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
     30 West Monroe Street, Suite 1600
 3   Chicago, IL 60603
     P: 312-255-7200
 4   F: 312-422-1224
 5   Andrew R. Brehm, admitted Pro Hac Vice
     abrehm@scopelitis.com
 6   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
     330 E. Kilbourn Avenue, Suite 827
 7   Milwaukee, WI 53202
     P: 414-219-8500
 8   F: 414-278-0618
 9   Attorneys for Defendants,
     Quality Carriers, Inc. and Quality Distribution, Inc.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1         I, Don Benoit, declare and state the following:
 2         1.      I am the Vice President of Operations for Quality Carriers, Inc.
 3   (Quality) and have held this position since 2012. I am submitting this Declaration in
 4   support of the Defendants’ Motion for Partial Summary Judgment in the above-
 5   captioned matter.
 6         2.      Unless otherwise indicated, the following facts are based upon my
 7   personal knowledge and my understanding and review of company practices and
 8   records. If called as a witness in this proceeding, I would be competent to testify
 9   regarding the same.
10         3.      Quality is a for-hire motor carrier authorized by the Federal Motor
11   Carrier Safety Administration (FMCSA), an agency of the U.S. Department of
12   Transportation (DOT), to provide transportation services to the shipping public
13   nationwide.
14         4.      Prior to its acquisition by CSX Corporation on July 1, 2021, Quality
15   was a subsidiary of Quality Distribution, Inc. (Quality Distribution), which operated
16   as a holding company and did not have any employees, equipment, or customers.
17         5.      Since 2008, Quality has not had any employees or operated any
18   facilities in California. Instead, Quality has contracted with a separate company,
19   Winsome Enterprises, Inc. (Winsome), to coordinate and manage the transportation
20   of Quality’s customers’ freight throughout California.
21         6.      Quality and Winsome have never shared any common ownership or
22   employees. Quality Distribution and Winsome have also never shared any common
23   ownership or employees.
24         7.      Through my years of experience working at Quality and in the trucking
25   industry in general, I have become familiar with certain DOT rules and regulations,
26   including what is known as the Federal Leasing Regulations. Under federal law, any
27   company or individual that transports interstate freight for hire must obtain operating
28   authority from the DOT. Alternatively, a company or individual can operate trucks


                                                1
 1   under a different company’s DOT operating authority under a written contract. The
 2   contents of the written contract between the company or the individual on the one
 3   hand, and the company with the operating authority on the other hand, are governed
 4   by the Federal Leasing Regulations.
 5         8.        Winsome does not have its own federal operating authority. To conduct
 6   its business of transporting freight for Quality’s customers with Winsome’s trucks,
 7   Winsome leases its trucks to Quality so that the trucks may operate under Quality’s
 8   operating authority. Nevertheless, Winsome maintains responsibility for dispatching
 9   those trucks.
10         9.        In return for the services Winsome provides, Quality pays Winsome a
11   portion of the amounts charged to customers and additionally provides back-office
12   settlement processing services from Quality’s headquarters in Tampa, Florida.
13         10.       Quality also contracts with independent contractor drivers (Contractors),
14   like Clayton Salter, the plaintiff in this action, to deliver product on behalf of its
15   customers throughout California. These Contractors must be qualified to operate a
16   Commercial Motor Vehicle under regulations promulgated by the Federal Motor
17   Carrier Safety Administration. In addition, as required by the Federal Leasing
18   Regulations, the Contractors contract with Quality to operate under Quality’s
19   operating authority. They sign Independent Contractor Agreements (Agreements),
20   which set forth the terms under which they agree to provide the equipment (i.e., a
21   Commercial Motor Vehicle) and a DOT-qualified driver in order to provide
22   transportation services.
23         11.       Between October 3, 2015, and the present, Quality used three different
24   forms of its Agreement.
25         12.       As the Vice President of Operations for Quality, I am familiar with its
26   record-keeping practices. I know that it is the regular practice to make and keep
27   exact copies of the Agreements entered by Quality with Contractors in the ordinary
28   course of its business. Those records are made and kept at or near the time that the

                                                   2
 1   Agreements are entered.
 2            13.   Plaintiff, Clayton Salter, was employed by Quality as an employee
 3   driver for approximately six months beginning in 2007 and ending in 2008 when
 4   Quality withdrew its involvement in California operations and contracted with
 5   Winsome for it to provide services to Quality’s California customers.
 6            14.   From March of 2015 through December of 2019, Mr. Salter contracted
 7   directly with Quality as a Contractor under the terms of three different Agreements
 8   he executed during that time period.
 9            15.   Based on my review of Quality’s business records, Mr. Salter executed
10   each of the three versions of the Agreement Quality used during the time period
11   between March of 2015 and the present.
12            16.   A true and accurate copy of the first version of the Agreement, which
13   Mr. Salter entered on March 3, 2015, is attached as Exhibit 3.
14            17.   A true and accurate copy of the second version of the Agreement, which
15   Mr. Salter entered on October 11, 2016, is attached as Exhibit 4.
16            18.   A true and accurate copy of the third version of the Agreement, which
17   Plaintiff entered on June 21, 2018, is attached as Exhibit 5.
18            19.   During the time that Mr. Salter was under contract with Quality, Quality
19   did not hold any meetings that were attended by Contractors, such as Mr. Salter.
20            20.   In 2019, Quality learned that Mr. Salter no longer had the equipment
21   identified in his then-current Agreement because Winsome had repossessed Mr.
22   Salter’s truck. Quality then terminated Mr. Salter’s Agreement in accordance with its
23   terms.
24
25
26
27
28

                                                 3
 1              I declare under penalty of perjury under the laws of the United States of
 2   America that these statements are true and accurate.
 3
 4
 5
 6
 7
 8
 9
10
11
12
     4852-6928-6649, v. 6
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
